Conviction for violating the Texas Liquor Control Act; punishment, a fine of $500.00 and six months confinement in the county jail.
The questions raised upon this appeal are the refusal of the court to quash the indictment because of the failure to negative certain exceptions claimed to be in the statute; and because of the refusal of the court to submit the question as to whether the inspectors, who bought the liquor alleged to have been sold in violation of law, were accomplices. These questions have been disposed of adversely to appellant in the case of Baker v. State, 106 S.W.2d 308, and other cases, and in the case of Stevens v. State, No. 18823, opinion this day handed down (page 333 of this volume).
Finding no error in the record, the judgment will be affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.